Exhibit 10 (ll) CLIFFORD CHANCE LLP CONFORMED COPY USD 225,000,000 SECURED FACILITIES AGREEMENT amended and restated as at 23 May 2007 for FLEXSYS HOLDING B.V. arranged by KBC BANK N.V. AND CITIGROUP GLOBAL MARKETS LIMITED with KBC BANK N.V. acting as Agent and KBC BANK N.V. acting as Security Trustee AMENDED AND RESTATED MULTICURRENCY TERM AND REVOLVING FACILITIES AGREEMENT CONFORMED COPY CONTENTS Clause Page 1. Definitions And Interpretation 1 2. The Facilities 23 3. Purpose 24 4. Conditions Of Utilisation 24 5. Utilisation 26 6. Utilisation - Letters Of Credit 27 7. Letters Of Credit 31 8. Optional Currencies 35 9. Repayment 38 10. Prepayment And Cancellation 39 11. Interest 43 12. Interest Periods 44 13. Changes To The Calculation Of Interest 45 14. Fees 46 15. Tax Gross Up And Indemnities 47 16. Increased Costs 50 17. Other Indemnities 51 18. Mitigation By The Lenders 52 19. Costs And Expenses 53 20. Guarantee And Indemnity 55 21. Representations 62 22. Information Undertakings 71 23. Financial Covenants 76 24. General Undertakings 79 25. Events Of Default 98 26. Changes To The Lenders 105 27. Changes To The Obligors 110 28. Role Of The Agent And The Arranger 113 29. Role Of Security Trustee 118 30. Conduct Of Business By The Finance Parties 129 31. Sharing Among The Finance Parties 130 32. Payment Mechanics 132 CONFORMED COPY 33. Set-Off 135 34. Application Of Proceeds 135 35. Notices 137 36. Calculations And Certificates 138 37. Partial Invalidity 139 38. Remedies And Waivers 139 39. Amendments And Waivers 139 40. Counterparts 140 41. USA Patriot Act 140 42. Governing Law 141 43. Enforcement 141 44. Waiver Of Jury Trial 142 SCHEDULE 1 The Original Parties 143 Part I The Original Obligors 143 Part II The Original Lenders 145 SCHEDULE 2 Conditions Precedent And Conditions Subsequent 146 Part I Conditions Precedent To Initial Utilisation 146 Part II Conditions Subsequent To Initial Utilisation 156 Part III Conditions Precedent Required To Be Delivered By An Additional Obligor 159 SCHEDULE 3 Requests 163 Part I A Utilisation Request Loans 163 Part I B Utilisation Request Letters Of Credit 165 Part II Selection Notice 167 SCHEDULE 4 Mandatory Cost Formulae 168 SCHEDULE 5 Form Of Transfer Certificate 171 SCHEDULE 6 Form Of Accession Letter 173 SCHEDULE 7 Form Of Resignation Letter 174 SCHEDULE 8 Form Of Compliance Certificate 175 SCHEDULE 9 Timetables 177 Part I Loans 177 Part II Letters Of Credit 179 SCHEDULE 10 Form Of Letter Of Credit 180 SCHEDULE 11 Centre Of Main Interests And Establishments 183 SCHEDULE 12 Agreed Security Principles 185 CONFORMED COPY SCHEDULE 13 Sources And Uses Table 188 CONFORMED COPY THIS AGREEMENT is amended and restated as at 23 May 2007 and made between: (1) FLEXSYS HOLDING B.V. a private company with limited liability incorporated under the laws of The Netherlands having its seat in Deventer, The Netherlands and its registered office at Zutphenseweg 51010, 7418 AJ Deventer, The Netherlands and registered with the Chamber of Commerce under number38023104 (the "Company"); (2) THE SUBSIDIARIES of the Company listed in Part I of Schedule 1 (The Original Parties) as original borrowers (together with the Company the "Original Borrowers"); (3) THE ENTITIES listed in Part I of Schedule 1 (The Original Parties) as original guarantors (together with the Company the "Original Guarantors"); (4) KBC BANK N.V. and CITIGROUP GLOBAL MARKETS LIMITED as mandated lead arrangers (whether acting individually or together the "Arranger"); (5) THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The Original Parties) as lenders (the " Original Lenders"); (6) KBC BANK N.V. as agent of the other Finance Parties (the "Agent"); and (7) KBC BANK N.V. as security agent and/or as security trustee for the Secured Parties (the "Security Trustee"). IT IS AGREED as follows: SECTION 1 INTERPRETATION 1. DEFINITIONS AND INTERPRETATION 1.1 Definitions In this Agreement: "Accession Letter" means a document substantially in the form set out in Schedule 6 (Form of Accession Letter). "Acquisition Costs" means all non-periodic fees, costs and expenses, stamp, registration and other Taxes incurred by the Company or any other member of the Group in connection with the Akzo Nobel Retirement and the Crystex Acquisition. "Account" means any account, subject to Transaction Security, opened or maintained by a member of the Group with the Security Trustee or any other person (and any replacement account or subdivision or subaccount of that account), the debt or debts represented thereby and all Related Rights. "Additional Borrower" means a member of the Group which becomes an Additional Borrower in accordance with Clause 27 (Changes to the Obligors). "Additional Cost Rate" has the meaning given to it in Schedule 4 (Mandatory Cost Formulae). 1 CONFORMED COPY "Additional Guarantor" means a member of the Group which becomes an Additional Guarantor in accordance with Clause 27 (Changes to the Obligors). "Additional Obligor" means an Additional Borrower or an Additional Guarantor. "Affiliate" means, in relation to any person, a Subsidiary of that person or a Holding Company of that person or any other Subsidiary of that Holding Company. "Agent's Spot Rate of Exchange" means the Agent's spot rate of exchange for the purchase of the relevant currency with the Base Currency in the London foreign exchange market at or about 11:00 a.m. on a particular day. "Agreed Security Principles" means the security and guarantee principles set out in Schedule 12 (Agreed Security Principles). "Akzo Nobel Retirement" means the retirement of the entire shareholdings of Akzo Nobel Chemicals International B.V. (and its affiliates) in the Group. "Amended and Restated Limited Partnership Agreement" means the Limited Partnership Agreement dated 1 May 1995 entered into by and among Flexsys International Co., Akzo Nobel Chemicals Inc., Akzo Nobel Properties Inc. and Monsanto Company, under which
